          Case 3:19-cv-01557-MEM Document 26 Filed 03/31/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

MATTHEW URONIS,                        :

                        Plaintiff      :
                                           CIVIL ACTION NO. 3:19-1557
                   v.                  :
                                             (JUDGE MANNION)
CABOT OIL & GAS CORP. and              :
GASSEARCH DRILLING
SERVICES CORP.,                        :

                        Defendants     :


                                     ORDER

        In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) Defendants’ motion to dismiss, (Doc. 18), is GRANTED;

       (2) Uronis’s Amended Complaint, (Doc. 13), is DISMISED;

             and

       (3) The Clerk of Court is directed to CLOSE THIS CASE.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
DATED: March 31, 2021
19-1557-01-Order
